Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 20-cr-00158-CMA

UNITED STATES OF AMERICA,

              Plaintiff,

v.

BRADLEY BUNN,

           Defendant.
______________________________________________________________________

                         MOTION TO SUPPRESS
______________________________________________________________________

       Defendant Bradley Bunn (“Mr. Bunn”), by and through undersigned counsel

(“counsel”), Assistant Federal Public Defender, Matthew C. Golla, respectfully moves for

the suppression of any and all evidence discovered as a result of the May 1, 2020, search

of his home. 1 In support, Mr. Bunn states:

                                STATEMENT OF FACTS

       On May 1, 2020, law enforcement applied for a search warrant to search Mr.

Bunn’s home for evidence that he had illegally possessed a machinegun, in violation of

18 U.S.C. § 922(o). SW ‘1. The warrant affidavit, while lengthy, contains only the following




1 The government obtained two search warrants for the search of Mr. Bunn’s home on
May 1, 2020. This motion challenges the validity of the first warrant and seeks the
suppression of any and all evidence discovered as a result of the execution of that search.
That includes evidence discovered as a result of the second search warrant, which was
based on information discovered during the execution of the first search warrant, and
statements given by Mr. Bunn during questioning conducted as a result of the unlawful
searches.
                                              1
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 2 of 8




allegations relevant to the alleged machinegun offense that is the subject of the

application:

               [Redacted] indicated that on Saturday, April 25, 2020 . . .
               [redacted] was at the Pawnee Grasslands in an area
               designated for shooting firearms. At approximately 3:30 pm,
               [redacted] heard fully automatic gunfire coming from over the
               hill. [Redacted] indicated he knows the difference between
               what bump stock and fully automatic gunfire sounds like.
               [Redacted] said he is an ammunition reloader and went
               around the hill to ask whoever was shooting if he could collect
               brass for reloading. As [redacted] came around the hill, he
               saw a white male, approximately 5’8” with blonde hair and
               blue eyes. The mail had a ‘flat top’ style haircut. The male was
               wearing camouflage clothing and a tactical vest. The male
               placed an AR style rifle into the back of a dark colored truck
               (possibly a Chevy Silverado) and began shooting a pistol.
               There were two other males with him.
SW ‘6. Mr. Bunn then invited the unnamed witness to attend “an open carry, 2nd

amendment rights event” in Denver. Id. at ‘6-7. The remainder of the affidavit generally

concerns Mr. Bunn’s strong views regarding the Second Amendment and plans to attend

the open-carry rally. While some of these allegations are potentially alarming, none are

relevant to the question of whether Mr. Bunn possessed a machinegun.

       The government sought authorization to search Mr. Bunn’s home in relation “to a

violation of . . . 18 U.S.C. § 922(o),” which criminalizes the “Possession of a Machinegun.”

SW ‘1. The probable cause affidavit asserted that there was “probable cause to believe

that evidence, fruits, and instrumentalities of 18 U.S.C. §§ 922(o) [sic]” could be found at

Mr. Bunn’s home. SW ‘5-6. The warrant application incorporated a “DESCRIPTION OF

ITEMS TO BE SEIZED AND SEARCHED” listing potential “evidence, fruits, proceeds,

and instrumentalities of potential violations of Title 18 U.S.C. § 922(o) – Possession of a

Machinegun (Subject Offense),” including, for example, “[a]ny firearm that does not have



                                              2
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 3 of 8




a lawful manufacturer stamp and serial number, any unregistered firearm,” “[a]ny items

pertaining to the possession, manufacture, or distribution of illegal firearms, including but

not limited to, lower receivers, upper receivers, grips, stocks, magazines, trigger

assemblies, machinegun conversion kits, and barrels for AR-style firearms.” SW ‘4.

       The magistrate judge approved the warrant on May 1, 2020, and a search was

executed at Mr. Bunn’s home that same day. Law enforcement officers did not find a

machinegun, but did observe a satchel apparently containing two pipe bombs. SW ’21.

Based on that information, the government applied for and obtained a second search

warrant additionally authorizing the search of his residence for evidence that Mr. Bunn

had violated 26 U.S.C. §§ 5841, 5845, 5861(d), and 5871, which criminalize the

possession of unregistered firearms, including destructive devices. SW ’14.

       Meanwhile, during the execution of the search warrants, law enforcement officers

conducted both an un-Mirandized “public safety” interview and a Mirandized custodial

interview of Mr. Bunn. In the course of that questioning, Mr. Bunn made a number of

incriminating statements regarding the pipe bombs found during the search of his home.

See Affidavit in Support of Criminal Complaint, ECF No. 6-1 at 2-3 & n.1 (May 3, 2020).

                                       ARGUMENT

       The Court should suppress any and all evidence obtained as a result of the May

1, 2020, search of Mr. Bunn’s home for evidence that he unlawfully possessed a

machinegun, in violation of 18 U.S.C. § 922(o), because the underlying warrant was not

supported by probable cause.

       The Fourth Amendment requires that search warrants be supported by probable

cause. When determining whether a warrant application satisfies this constitutional




                                             3
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 4 of 8




standard, a magistrate judge must consider “whether, given all the circumstances set forth

in the affidavit before him, including the ‘veracity’ and ‘basis of knowledge’ of persons

supplying hearsay information, there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). On

a motion to suppress, the reviewing court must determine whether the magistrate had a

“substantial basis” for concluding probable cause existed. Id. at 238-39. “While ‘probable

cause does not demand the certainty we associate with formal trials . . . [s]ufficient

information must be presented to the magistrate to allow that official to determine

probable cause; his action cannot be a mere ratification of the bare conclusions of

others.’” United States v. Loera, 923 F.3d 907, 924 (10th Cir. 2019) (quoting Gates, 462

U.S. at 246, 239) (emphasis in original).

       Loera is instructive on this point. In that case, the magistrate judge had issued a

search warrant for evidence of a child pornography offense. The affidavit in support of the

warrant application relied heavily on information obtained in the course of an earlier

unlawful search. See 923 F.3d at 923-24. Once that tainted information was excised, all

that remained was the assertion that an FBI examiner had “identified four writable CDs

which appeared to contain images of child pornography” in the course of an unrelated

investigation of the defendant for computer fraud crimes. Id. at 924. The Tenth Circuit

deemed this statement insufficient to support probable cause that a child pornography

offense had occurred because there was “no detailed description of what the images

depicted such that the magistrate could independently assess whether the images meet

the legal definition of child pornography.” Id.




                                              4
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 5 of 8




       The affidavit in this case fails for the same reason. It contains no information from

which the magistrate judge could “independently assess” whether the sounds that the

unnamed informant heard came from a firearm meeting the legal definition of

“machinegun”—let alone that evidence that Mr. Bunn had possessed a machinegun could

be found at his home. Loera, 923 F.3d at 924; see 26 U.S.C. § 5845(b) (defining

“machinegun” to mean “any weapon which shoots, is designed to shoot, or can be readily

restored to shoot, automatically more than one shot, without manual reloading, by a single

function of the trigger.”). Rather, it rests entirely on an unidentified witness’s

uncorroborated assertion that “he heard fully automatic gunfire coming from over the hill.”

SW ‘6. Under Loera, this “bare conclusion[]” of another that a crime had been committed

is insufficient to support a finding of probable cause as a matter of law. 923 F.3d at 924.

       The affidavit also failed to provide any information from which the magistrate judge

could have concluded that the witness was in fact able to identify automatic gunfire, as

he claimed. Specialized training or experience is required to identify automatic gunfire.

See United States v. Vest, 448 F. Supp. 2d 1002, 1005 (S.D. Ill. 2006) (dismissing §

922(o) charge against law enforcement officer whose “duties as rifle instructor” included

“teaching [officers] to recognize the sound of various weapons, including automatic, high-

powered rifles”). The affidavit does not contain any information that the witness had

received such training, that he had prior experience with machineguns, or otherwise

corroborate his conclusion that a machinegun was fired in any way. Cf. United States v.

Garcia-Zambrano, 530 F.3d 1249, 1259 (10th Cir. 2008) (finding reliance on witness’s

reported identification of the odor of marijuana reasonable, where that report was

corroborated by “an officer who was qualified to detect the odor”). This absence of




                                             5
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 6 of 8




corroboration provides an additional basis for finding that the warrant failed to establish

probable cause.

      The affidavit is further weakened by the fact that it provides no basis from which

the magistrate could conclude that the machinegun, if it even existed, had been

possessed by Mr. Bunn. The witness did not see Mr. Bunn in possession of a

machinegun—on the contrary, he only saw Mr. Bunn with what he believed to be an AR-

15 style rifle (a semi-automatic weapon) and pistol. And while the witness asserted that

he heard a machinegun coming from “over the hill,” he found three men standing in the

area where the sound originated. The affidavit provides no information supporting the

conclusion that it was Mr. Bunn—rather than one of his two companions—who had been

shooting the machinegun he claimed that he heard, let alone that it was Mr. Bunn—rather

than one of his two companions—who owned the firearm and took it home after the outing

was over.

      In sum, the affidavit’s assertion that an unnamed witness heard one of three men

firing something that sounded like a machinegun on the other side of a hill is insufficient

to establish probable cause. These allegations do not provide a “substantial basis” for

concluding there was a “fair probability” that Mr. Bunn had possessed a machinegun, or

that evidence of that crime would be found at his home. Gates, 462 U.S. at 238. (And

indeed, no such evidence was found.) This Court should accordingly conclude that the

search warrant was not supported by probable cause, and suppress any and all evidence

discovered as a result of the execution of that invalid search warrant. That includes

evidence discovered in the course of the execution of both the first and second search




                                            6
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 7 of 8




warrants, as well as statements made in the course of questioning conducted as a result

those illegal searches.

                                   CONCLUSION

      For these reasons, the motion to suppress should be granted.

                                        Respectfully submitted,

                                        VIRGINIA L. GRADY
                                        Federal Public Defender


                                        s/ Matthew C. Golla
                                        MATTHEW C. GOLLA
                                        Assistant Federal Public Defender
                                        633 - 17th Street, Suite 1000
                                        Denver, Colorado 80202
                                        Telephone: (303) 294-7002
                                        FAX: (303) 294-1192
                                        E-mail: Matt_Golla@fd.org
                                        Attorney for Defendant




                                          7
Case 1:20-cr-00158-CMA Document 56 Filed 09/08/20 USDC Colorado Page 8 of 8




                              CERTIFICATE OF SERVICE

      I hereby certify that on September 8, 2020, I electronically filed the foregoing

                                MOTION TO SUPPRESS

with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:

      David Tonini, Assistant United States Attorney
      E-mail: david.tonini@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

      Bradley Bunn         (via U.S. Mail)



                                         /s/ Matthew C. Golla
                                         Matthew C. Golla
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         Matt_Golla@fd.org
                                         Attorney for Defendant




                                             8
